Cole, J.
The county court found as a fact established by the evidence, that the plaintiffs were the innocent holders of the check in question for value; that said value was given to "Walter H. Ballou for the use and benefit of the firm of W. H. Ballou & Co., and what use the said Walter H. Ballou intended to make of the same was not known to the plaintiffs, who had no notice thereof. If this finding is to stand, it establishes fully the liability of the defendants to pay the check. It is said by the counsel for the defendants, that the court did not reach a correct conclusion upon the facts; that the testimony showed that the check was given for the private debt of Ballou, and that the plaintiff Bollins took the instrument with notice of the consideration. But we do not think there is any such preponderance of testimony against the finding of the court below upon this point, as will justify us in holding the contrary, and saying that the proof satisfactorily shows that Bollins had notice that the check exchanged for the one in suit was to be used by Ballou for the purpose of paying his private debt, if it was in fact so used. And there is just as little ground for saying that the evidence shows that Bollins dealt, and intended to deal, with Ballou alone, and not with the firm of which he was a member. Indeed, it seems to .us that there is good reason for concluding from all the evidence, not only that the plaintiffs are innocent holders for value of the check, but that the consideration fo^ the check inured to *596the benefit of the firm of which the defendant Russell was a member.
We think the judgment of the county co\irt must be affirmed.
By the Gov/rt. — Judgment affirmed.